FILED
                             NOT FOR PUBLICATION                             APR 01 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10520

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01273-FJM

   v.
                                                 MEMORANDUM *
 JUAN SANABRIA-PEREZ, AKA
 Maximino Hernandez-Vega,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Juan Sanabria-Perez appeals from his guilty-plea conviction and 65-month

sentence for re-entry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
Anders v. California, 386 U.S. 738 (1967), Sanabria-Perez’s counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




SR/Research                               2                                    08-10520